DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/27/2021 has been entered. Claims 1 and 10 have been amended. Claims 1-18 are pending in this application, out of which claims 10-18 are withdrawn from further consideration. 

Response to Arguments
Applicant's arguments filed 04/27/2021, have been fully considered, and entered, but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument related to double patent are not persuasive, please review claim 7 of the parent application (U.S. Patent No. 10547829).
Argument related to 103 (moot), although the same references used, new sections of Hanna (US 20160342836 A1) are used to cover the amendment about detecting/cropping face regions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-20 U.S. Patent No. 10547829. Although the claims at issue are not identical, they are not patentably distinct from each other because the imaging system in both has the same components: (I) a first infrared lighting unit configured to provide first infrared rays to a subject, (II) a second infrared lighting unit configured to provide second infrared rays to the subject, (III) a first sensor configured to sense a first infrared light reflected from the subject based on the first infrared rays and (IV) an image signal processor configured to process user recognition based on the first infrared light reflected from 
The limitation of using facial recognition can be handled by Slaby et al. (US 20160283789 A1) [0001][0017], where it shows obvious alternative methods for human recognition/authentication with well-known pros and cons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Hanna (US 20160342836 A1), hereinafter Hanna; in view of Slaby et al. (US 20160283789 A1) hereinafter Slaby.
Regarding claim 1, 
Hanna teaches a smartphone (FIG. 11 shows an implementation of the system on a mobile phone [0036]) comprising: an image detecting device comprising: 
a first infrared lighting unit configured to provide first infrared rays to a subject; a second infrared lighting unit configured to provide second infrared rays to the subject (In low-power mode the illuminator 109 driven by the illumination drive module 108 controls the illuminator 109 such that it produces fewer photons during the integration time of the active sensor pixels compared to standard illumination power mode and therefore consumes less power [0043]. It is obvious to one with ordinary skills in the art to use one light sources “with two modes” instead of using two light sources).
and a first sensor configured to sense a first infrared light reflected from the subject based on the first infrared rays, and an image signal processor “the iris acquisition mode determination module 102 implemented on processor 201” configured to process user recognition based on the first infrared light reflected from the subject (a second sensor 101 that is sensitive to infra-red illumination is used to perform iris recognition 103 [0072]); 
receive infrared image data (iris recognition 103 based on infrared data from sensor 101, Figure 12) from the first sensor based on a second infrared light reflected from the subject (In low-power mode the illuminator 109 driven by the illumination drive module 108 controls the illuminator 109 such that it produces fewer photons during the integration time of the active sensor pixels compared to standard illumination power mode and therefore consumes less power [0043]);
crop the infrared image to generate mono thumbnail data “detecting face region in a grayscale image”  (Methods for detecting faces are described, for example, in M. Turk, A. Pentland, "Eigenfaces for Recognition," Journal of Cognitive Neuroscience, Vol. 3, No. 1, 1991, pp.  71-86, which is incorporated herein by reference [0054]).
process a distance measurement between the subject and the first sensor based on the mono thumbnail data (measured distance based on the distance between the two eyes on the image data [0055]). 
wherein a distance between the second infrared lighting unit and the first sensor is shorter than a distance between the first infrared lighting unit and the first sensor (In low-power mode the illuminator 109 driven by the illumination drive module 108 controls the illuminator 109 such that it produces fewer photons during the integration time of the active sensor pixels compared to standard illumination power mode and therefore consumes less power [0043]. It is obvious to one with ordinary skills in the art to use one light sources “with two modes” instead of using two light sources and to organize the light/illumination sources/sensors on the devices as a routine optimization to achieve the required objectives).
Hanna did not explicitly teach processing a facial recognition based on the first infrared light reflected from the subject.
Slaby teaches processing a facial recognition based on the infrared light reflected from the subject [0017].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Slaby to the teachings of Hanna. The motivation for such an addition would be to provide an alternative efficient method to human authentication (Slaby [0017]) and measure distance “proximity” of the subject with a proximity sensor built into a terminal without installing a separate infrared ray illuminator in the terminal (Slaby [0027][0028]) compared to (Hanna [0055]) which measured distance based on the distance between the two eyes. 

Regarding claim 2,
The combination of Hanna and Slaby teaches all the features of claim 1, as outlined above.
Hanna further teaches a second sensor “1200, Fig. 12” [0072] configured to sense visible light and to output color image data based on the sensed visible light “sensitive to visible illumination” [0072].  

Regarding claim 3,
The combination of Hanna and Slaby teaches all the features of claim 2, as outlined above.
Hanna further teaches an application processor configured to control the first sensor and the second sensor, and wherein the application processor is separated from the first sensor and the (the iris acquisition mode determination module 102 sends the mode determination to the sensor region of interest control module 105, the sensor power mode control module 104, the illumination region of interest control module 106, and the illumination power mode control module 107.  These modules configure the sensor and control the illuminator in order to enable different power modes [0060]; Fig. 12 and Fig. 13).  

Regarding claim 4,
The combination of Hanna and Slaby teaches all the features of claim 1, as outlined above.
Hanna further teaches the first infrared light unit comprise a 34Atty. Dkt. No. 8947-001133-US-COA first infrared lighting unit driver and a first infrared lighting unit source, and wherein the first infrared lighting unit driver is configured to control driving of the first infrared lighting unit source (The illumination power mode control module is capable of controlling an illumination drive module 108 such that the illumination power can be in low-power and standard power modes.  In low-power mode the illuminator 109 driven by the illumination drive module 108 controls the illuminator 109 [0043]; Fig. 12).  

Regarding claim 5,
The combination of Hanna and Slaby teaches all the features of claim 1, as outlined above.
However as explained on claim 1, Hanna teaches using one infrared unit with two modes of operation and it is obvious to one with ordinary skills in the art to use two separate units for the two modes teaches.
Slaby teaches the second infrared light unit comprise a second infrared lighting unit driver and a second infrared lighting unit source, and wherein the second infrared lighting unit driver is configured to control driving of the second infrared lighting unit source (a first LED is utilized as a basis to determine a distance from the user to the mobile device 100, and the second and third LEDs are used to illuminate the face of the user [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Slaby to the teachings of Hanna. The motivation for such an addition would be to provide an obvious alternative.

Regarding claim 6,
The combination of Hanna and Slaby teaches all the features of claim 1, as outlined above.
Hanna further teaches the first infrared lighting unit is configured to provide the first infrared rays with a first level of power and the second infrared lighting unit is configured to provide the second infrared rays with a second level of power lower than the first level of power (The illumination power mode control module is capable of controlling an illumination drive module 108 such that the illumination power can be in low-power and standard power modes.  In low-power mode the illuminator 109 driven by the illumination drive module 108 controls the illuminator 109 such that it produces fewer photons during the integration time of the active sensor pixels compared to standard illumination power mode and therefore consumes less power [0043]. It is obvious with on with ordinary skills in the art to use one light sources “with two modes” instead of using two light sources).  

Regarding claim 7,
The combination of Hanna and Slaby teaches all the features of claim 1, as outlined above.
Hanna further teaches a timing controller configured to control an operation of the first sensor and to drive the first infrared lighting unit (iris acquisition mode determination module 102 controls the infrared unit 109 and the sensor 101. ... In the region where iris imagery is acquired for iris recognition by module 103 the illumination may be set at a higher level [0070]; Fig. 12).  

Regarding claim 8,
The combination of Hanna and Slaby teaches all the features of claim 7, as outlined above.
Hanna further teaches the timing controller is configured to synchronize a sense time of the first sensor with a time during which the first infrared lighting unit provides the first infrared rays (iris acquisition mode determination module 102 controls the infrared unit 109 and the sensor 101. ... In the region where iris imagery is acquired for iris recognition by module 103 the illumination may be set at a higher level [0070]; Fig. 12).   

Regarding claim 9,
The combination of Hanna and Slaby teaches all the features of claim 7, as outlined above.
Hanna further teaches the timing controller is configured to drive both the first infrared lighting unit “first mode” and the second infrared lighting unit “second mode” (The illumination power mode control module is capable of controlling an illumination drive module 108 such that the illumination power can be in low-power and standard power modes [0043]. Iris acquisition mode determination module 102 controls the infrared unit 109 and the sensor 101. ... In the region where iris imagery is acquired for iris recognition by module 103 the illumination may be set at a higher level [0070]; Fig. 12).   
However as explained, Hanna teaches using one infrared unit with two modes of operation and it is obvious to one with ordinary skills in the art to use two separate units for the two modes teaches.
Slaby teaches the second infrared light unit comprise a second infrared lighting unit driver and a second infrared lighting unit source, and wherein the second infrared lighting unit driver is (a first LED is utilized as a basis to determine a distance from the user to the mobile device 100, and the second and third LEDs are used to illuminate the face of the user [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Slaby to the teachings of Hanna. The motivation for such an addition would be to provide an obvious alternative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419